Title: To Thomas Jefferson from John Barnes, 7 September 1802
From: Barnes, John
To: Jefferson, Thomas


          
            Sir
            George Town 7th Sept 1802
          
          Your much esteemed favr. 3d. recd Yesterday was very Acceptable—not hearing from Mr Short since the 24th. ulto. and having recd five several letters to his address. via Boston, N York, & Richmond I must presume they will very soon reach him at Monticello, to which place, I shall address them (if not Otherwise directed) by next friday’s Mail. I have also two letters for Mr Peyton Short, but where to address them, I know not.
          I have paid Mr LeMaire $141. Mos. Wages a/c to the 4th Inst. as well Mr Dougherty—32.50 for Oats, straw, Chariot & Horses a/c—the Carriage tax Collector, called on me, respecting yrs—I requested him to leave it untill your return, as I knew not, what they consisted of.
          On the 13th. I expect to obtain a Wart. for $2,500 to close the half years Compensation, and therewith take up your Bank engagemts. (I had flattered myself for the last time)—but unforeseen events, must be guarded against, and provided for. Still I hope some favorable event, may yet intervene to forego that Alternative but whatever you may judge needfull shall on my part be Attended too—permiting me, to ward off, the evil day, to the extent of my feeble resources.—
          I am Sir, most Respectfully, your very Obedt: Hble Servt.
          
            John Barnes
          
        